Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to the Applicant’s reply received 9/26/22.  Claims  6-11, 13-16, and 18-27  are pending.  Claims  6-11, 13-16, and 25-27  are withdrawn.  Claims 18-24 are considered on the merits.
 Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 6-11 and 13-16 are drawn to a process for producing three starch streams in a dry mill ethanol fermentation facility  where the 1st stream is at least a portion of the soft endosperm of the corn, the 2nd stream that is sent to a non-ethanol process and a 3rd stream to be used as feedstock in a dry or wet mill, classified in C12P1/00.
II. Claims , drawn to 18-24, are drawn to a process of dry milling corn grain to separate the kernel into two streams, a 1st stream comprising at least about 88% starch to be provided to a non-ethanol process and a 2nd stream comprising the remaining starch, germ and fiber that is provided to an ethanol process classified in C12P7/14.
III. Claims 25 and 26, drawn to a dry mill process that produces a stream of soft endosperm that is provided to a non-ethanol fermentation process and a stream of hard endosperm that is provided to an ethanol fermentation process, classified in C12P19/00.
IV. Claims 27, drawn to a fermentation facility for executing the method of Group II classified in B02C9/04.

The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to unrelated methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the methods as claimed produce different streams from the fractionation (e.g. separation) of the corn.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I, III and IV are directed to unrelated methods and apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the apparatus of IV cannot produce the various streams limited in groups I or III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method of II can be performed by hand with common laboratory equipment.

During a telephone conversation with Mr. Paul Parins on 9/26/22 a provisional election was made without traverse to prosecute the invention of Group II, claims 18-26  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-11, 13-16, and 25-27 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 20, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 4287304), Donaldson et al. (US 2007/0259410), and Galli et al. (US 7138257, in IDS 9/01/20).
In Fig 1 Muller et al. teach dry milling corn #10 to produce a 1st stream of grits #11 separated from bran and germ (Muller, Col 4, lines 18-35).  The grits contain 92.8% of the corn starch (Muller, col 2, lines 65-69) while the germ and bran contain some residual starch (Muller col 2, Table).  This 1st stream is then sent to mild hydrolysis #12 followed by saccharification #16 to produce glucose (i.e. dextrose) #24 which is fermented to ethanol #25 (col 6, lines 20-25).
	While Muller et al. teach that they ferment the 1st stream to ethanol and not a non-ethanol process, this would be obvious in view of Donaldson et al. who teach that glucose from the saccharification of corn (Donaldson [204]) can be fermented to produce butanol using a recombinant microorganisms (Donaldson [0041, 0042, 0058]).  Therefor one of ordinary skill would recognize that the glucose produced by Muller et al. is alternatively used to produce butanol.  One of ordinary skill would recognize this as a simply substitution of one fermenting step for another to predictably produce butanol instead of ethanol from glucose obtained by the saccharification of corn starch.  Therefore it would be obvious to send the 1st stream to a non-ethanol process.
	Also Muller et al. teach that the Bran and Germ can be separated from the 1st stream and not combined into a 2nd stream to be fermented to ethanol.  However this would be an obvious alternative in view of Galli et al. who also teach that whole corn kernels can be fractionated into a 1st starch stream and a 2nd stream of residual starch comprised with the Germ and Bran. In Fig. 3 they teach the Germ and Bran can remain together and then further milled (ground) to remove the residual starch (i.e. grits, #116 and 128)  from the Bran and Germ (#106, #114, #126) which is then fermented to ethanol (#101).  Galli et al. teach that the starch must be saccharified then input into the fermentation step (Galli, col 7, lines 5-10). 
	One of ordinary skill would consider Galli’s separation of bran and germ from the 1st stream to be an improvement over that Muller et al. since a) Galli is able to ferment the remaining starch in the bran and germ and b) is still able to obtain purified bran and germ from their separation.  Therefore Galli’s separation of bran and germ from the 1st starch stream of corn is an improvement since they obtained more fermentable starch from the corn. 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 4287304), Donaldson et al. (US 2007/0259410), and Galli et al. (US 7138257) as applied to claim18, 20, 21, 22, and 24 above, and further in view of Teeter et al. (US 2010/0059609).
While Muller et al. uses a dry mill process to fractionated their corn they do not expressly teach a pin mill. However this would be obvious in view of Teeter et al. who teach dry milling corn uses a pin mill to separate bran, germ, and endosperm (starch) (Teeter, [0055]).  Therefore it would be obvious to use a pin mill in the method of Muller et al. since Teeter et al. teach that it is suitable for dry milling corn and can separate bran, germ, and starch as required. One of ordinary skill would recognize this as simply using a known technique to improve dry corn milling (MPEP 2141 III C). 
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 4287304), Donaldson et al. (US 2007/0259410), and Galli et al. (US 7138257) as applied to claims 18, 20, 21, 22, and 24 above, and further in view of Bisgaard-Frantzen et al. (US 2004/0023349).
Galli et al. teach that the residual starch from bran and germ are sequentially saccharified then fermented and not simultaneously saccharified and fermented (SSF). However this would be an obvious step in view of Bisgaard-Frantzen et al. who also teach dry grinding corn kernels for fermentation (Bisgaard-Frantzen [0015]).  However they teach that SSF is also a suitable technique to ferment corn to alcohols (Bisgaard-Frantzen, [0016, 0041].    Therefore it would be obvious to use a SSF to produce ethanol from the residual starch in bran and germ since Bisgaard-Frantzen et al. teach that this is a suitable method for this purpose. One of ordinary skill would recognize this as simply using a known technique to improve the fermentation method  (MPEP 2141 III C). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10793879. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose methods with similar steps.  They both read on:
A) dry milling corn to produce a initial stream of starch, fiber and germ.  Both soft and hard endosperm are the starch in this stream.
B) the initial stream is separated into two streams: i) a high starch stream (soft endosperm) and ii) a stream of fiber, germ and residual starch (hard endosperm).
C) stream i) goes to a non-ethanol fermentation to produce chemicals.
D) stream ii) is fermented to ethanol. 


Claims 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10233466. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose methods with similar steps.  They both read on:
A) dry milling corn to produce an initial stream of starch, fiber and germ.  Both soft and hard endosperm are the starch in this stream.
B) the initial stream is separated into two streams: i) a high starch stream (soft endosperm) and ii) a stream of fiber, germ and residual starch (hard endosperm).
C) stream i) is saccharified and sent to a non-ethanol fermentation to produce chemicals.
D) stream ii) is saccharified and fermented to ethanol. 
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699